The opinion of the Court was delivered by
Fenner, J.
Act No. 17 of 1878 provides as follows :
l< That section 474 R. S. be amended and re-enacted, so as to read as follows: * * * * • Tt shall be the duty of the clerk of court within ten days after the adjournment, of any term or session of court, at or during which any bill of indictment, information or bail bond, have been filed, to record in a carefully bound book kept for that purpose, all such bills of indictment, information and bail bonds, and in case of the loss, destruction or abstraction from such court, of the original of any such recorded bill of indictment, information or bail bond, it shall be the duty of the judge of the District Court, on proof of such loss, destruction or abstraction, to order that a certified copy from such record of said original be substituted for the original, and that the trialaud further proceedings in such case be had as on the originals of such lost, destroyed or abstracted indictment, information or bail bond.”
The original information in this case having been lost, and proof of said loss made, the Court ordered a certified copy of the record of said original to be substituted, and the further proceedings to be had thereon. The defendant excepted to going to trial on such copy, and, after conviction, filed a motion in arrest on the same ground.
Both were overruled by the judge a quo, and with manifest propriety.
The counsel for accused has not favored us with any argument in' this Court in support of his appeal.
Judgment affirmed.